Howell, J.
The sole issue involved in this controversy, is the liability of H. Y. Babin, as endorser on a promissory note, which was protested at its maturity, on 21st February, 1863, after demand of payment at the Branch of the Louisiana State Bank at Baton Rouge, but of which the endorser denies having received notice.
It is shown that Babin resided, during the year 1863, some twelve miles from the town of Baton Rouge, outside of the military lines of the Federal forces, then occupying the town ; but that he was seen occasionally in the town, and resumed his residence there in February, 1861. No notice of demand or non-payment is shown to have been given, until service of citation in this suit, on 3d June, 1865. Notice left at the bank where the note was payable, is not notice to the endorser, as it is not shown to have reached him, and no effort made to serve it.
Judgment affirmed.